Title: To James Madison from Thomas Herttell, 11 November 1819
From: Herttell, Thomas
To: Madison, James


Respected SirNew York Novr: 11th: 1819.
You will please to pardon the liberty I have taken to request your acceptance of the accompanying pamphlet entitled “An expose of the causes of intemperate drinking and the means by which it may be obviated.” Should it hereafter be deemed worthy of a second impression, I will avail myself of the benefit of any remarks you may be pleased to make on the subject of which it treats. That you may enjoy long life, and perfect health and happiness is the sincere wish Venerable Sir of Your’s respectfully
Thos: Herttell
